Citation Nr: 1810941	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video conference hearing before the Board in June 2017.  In an August 2017 decision, the Board reopened and remanded the claim for service connection for a bilateral knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand portion of the August 2017 decision, the AOJ afforded the Veteran an examination in October 2017.  The examiner noted diagnoses of right knee strain and left knee osteoarthritis.  The examiner opined that the Veteran's disabilities were not incurred in or caused by service.  The examiner acknowledged the in-service diagnosis of probable meniscal tear but observed that the diagnosis was not confirmed and the Veteran's course is inconsistent with a significant tear as examinations over the years have not identified a tear.  The examiner opined that the Veteran did not have a meniscal tear in service.  The examiner also opined that the Veteran's current knee disabilities are due primarily to his lifetime of injuries and recurrent patellar dislocation condition found in October 1979 after service.  

While the Board appreciates the examiner's opinion, the Board finds that further opinion is needed.  While the examiner opined that the Veteran did not sustain a meniscal tear in service, it is unclear whether that opinion was based on a complete review of the record, which shows that a November 2014 MRI revealed a complex tear of the lateral meniscus of the left knee.  The examiner only noted a diagnosis of osteoarthritis of the left knee and a history of recurrent patellar dislocations, and stated that examinations over the years have not identified a tear.  Also, while the examiner stated that the November 1957 examination did not identify any knee abnormalities, and it is true that that examiner stated that no disease of the knees was found, that examination showed that the Veteran's left thigh and calf were one-quarter inch smaller.  Moreover, the Veteran's complaints at that time of his knee locking and giving way are similar to that of his complaints of giving out noted at the time of the November 2014 MRI.

With respect to the right knee, the examiner only noted a diagnosis of right knee strain.  However, a February 2008 VA treatment record notes that a recent MRI showed degenerative changes in both knees, with a note that x-rays only showed minimal joint space narrowing.  

With respect to both knees, while the examiner cited the October 1984 letter from the private physician, the examiner did not note the Veteran's history of being told he needed surgery on both knees, indicating the severity of his knee disabilities at that time.  Also, while the examiner opined that Veteran's knee disabilities are due primarily to his lifetime of injuries and recurrent patellar dislocation condition found in October 1979, the cited October 1979 letter from the private physician shows complaints of bilateral knee pain since injuries in service.

Given the above, the AOJ should arrange for the Veteran's claims to be reviewed by the examiner who conducted the October 2017 examination for an addendum that addresses the above.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2017 examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left or right knee disability had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the November 1957 examination showing complaints of locking and giving way and findings of a smaller left thigh and calf, and the November 2014 MRI showing complaints of giving out and findings of a complex tear of the lateral meniscus of the left knee.  The examiner should discuss the October 1979 letter from the private physician noting complaints of bilateral knee pain since injuries in service and October 1984 letter from the private physician noting the need for surgery on both knees.  The examiner should discuss the February 2008 VA treatment record noting that a recent MRI showed degenerative changes in both knees, with a note that x-rays only showed minimal joint space narrowing.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

